DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. (US 10,772,099 B2; hereafter VERMA).

With respect to claim 1, VERMA discloses a method (Abstract, Title), comprising:
510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; co.17, lines 30-56, see the CSI feedback )  from a plurality of access points (APs) (104a, 104b, 104c, 104d in FIG. 4), wherein the coherence data indicates, for each respective AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), coherence bandwidth for a plurality of subcarriers;
generating a mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  )  indicating, for each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), sets of subcarriers that can be interchangeably sounded;
identifying, based on the mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ), two or more APs of the plurality of APs  (104a, 104b, 104c, 104d in FIG. 4) that can jointly sound a first subcarrier of the plurality of subcarriers; and
allocating the first subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  )  to the identified two or more APs  (104a, 104b, 104c, 104d in FIG. 4) for future sounding.

With respect to claim 2, VERMA further discloses wherein identifying the two or more APs comprises:
determining, for each of the two or more APs (104a, 104b, 104c, 104d in FIG. 4), that coherence bandwidth for the first subcarrier exceeds a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ).

With respect to claim 3, VERMA further discloses wherein the identified two or more APs includes a first AP and a second AP, and wherein identifying the two or more APs  (104a, 104b, 104c, 104d in FIG. 4) comprises:
identifying, for the first AP (104a, 104b, 104c, 104d in FIG. 4), a first set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers );
identifying, for the second AP (104a, 104b, 104c, 104d in FIG. 4), a second set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers ); and
determining that the first and second sets of subcarriers do not overlap (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

With respect to claim 4, VERMA further discloses wherein allocating the first subcarrier to the identified two or more APs comprises:
instructing the two or more APs (104a, 104b, 104c, 104d in FIG. 4) to jointly sound on the first subcarrier for a predefined period of time (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ); and
510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  )  from the plurality of APs (104a, 104b, 104c, 104d in FIG. 4).

With respect to claim 5, VERMA further discloses comprising:
allocating each of the plurality of subcarriers to one or more APs of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), based on the mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ).

With respect to claim 6, VERMA further discloses wherein a second subcarrier of the plurality of subcarriers is allocated to a third AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), and wherein, responsive to the allocation, the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4):
sound the first subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ); and
refrain from sounding the second subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ). 

With respect to claim 7, VERMA further discloses comprising:
determining, for a first AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), that coherence bandwidth for the first subcarrier is below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers ); and
instructing the first AP (104a, 104b, 104c, 104d in FIG. 4) to perform additional sounding for the first subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).


With respect to claim 8, VERMA further discloses wherein at least a portion of the coherence data was collected by each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via implicit sounding using packets received from one or more client devices (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ).

With respect to claim 9, VERMA further discloses wherein at least a second portion of the coherence data was collected by a first AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via explicit sounding upon determining that insufficient uplink packets were available for implicit sounding (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

With respect to claim 10, VERMA discloses a non-transitory computer-readable storage medium (col. 34, lines 23-60; col. 35, lines 1-30) containing computer program code that, when executed by operation of one or more computer processors (col. 34, lines 23-60; col. 35, lines 1-30), performs an operation comprising:
510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; co.17, lines 30-56, see the CSI feedback )  from a plurality of access points (APs) (104a, 104b, 104c, 104d in FIG. 4), wherein the coherence data indicates, for each respective AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), coherence bandwidth for a plurality of subcarriers (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  );
generating a mapping indicating (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ), for each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), sets of subcarriers that can be interchangeably sounded;
identifying, based on the mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ), two or more APs of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) that can jointly sound a first subcarrier of the plurality of subcarriers; and
allocating the first subcarrier to the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4) for future sounding (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ).

With respect to claim 11, VERMA further discloses wherein the identified two or more APs includes a first AP and a second AP, and wherein identifying the two or more APs (104a, 104b, 104c, 104d in FIG. 4) comprises:
identifying, for the first AP (104a, 104b, 104c, 104d in FIG. 4), a first set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers );
identifying, for the second AP (104a, 104b, 104c, 104d in FIG. 4), a second set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers ); and
determining that the first and second sets of subcarriers do not overlap (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).


With respect to claim 12, VERMA further discloses wherein allocating the first subcarrier to the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4) comprises:
instructing the two or more APs (104a, 104b, 104c, 104d in FIG. 4) to jointly sound on the first subcarrier for a predefined period of time (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ); and
upon determining that the predefined period of time has elapsed (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ), requesting updated coherence data from the plurality of APs (104a, 104b, 104c, 104d in FIG. 4).


With respect to claim 13, VERMA further discloses wherein a second subcarrier of the plurality of subcarriers is allocated to a third AP of the plurality of APs, and wherein, responsive to the allocation, the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4):
sound the first subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ); and
refrain from sounding the second subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

With respect to claim 14, VERMA further discloses wherein at least a portion of the coherence data was collected by each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via implicit sounding using packets received from one or more client devices (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

With respect to claim 15, VERMA further discloses wherein at least a second portion of the coherence data was collected by a first AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via explicit sounding upon determining that insufficient uplink packets were available for implicit sounding (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).


With respect to claim 16, VERMA discloses a system (FIG. 4) comprising:
 one or more computer processors(col. 34, lines 23-60; col. 35, lines 1-30); and a memory containing a program (col. 34, lines 23-60; col. 35, lines 1-30)which when executed by the one or more computer processors performs an operation, the operation comprising: 
receiving coherence data (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; co.17, lines 30-56, see the CSI feedback )  from a plurality of access points (APs) (104a, 104b, 104c, 104d in FIG. 4), wherein the coherence data indicates, for each respective AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), coherence bandwidth for a plurality of subcarriers; 
generating a mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  )  indicating, for each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4), sets of subcarriers that can be interchangeably sounded; 
identifying, based on the mapping (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ), two or more APs of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) that can jointly sound a first subcarrier of the plurality of subcarriers; and 
allocating the first subcarrier to the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4) for future sounding (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).


With respect to claim 17, VERMA further discloses wherein the identified two or more APs includes a first AP and a second AP (104a, 104b, 104c, 104d in FIG. 4), and wherein identifying the two or more APs comprises: 
identifying, for the first AP (104a, 104b, 104c, 104d in FIG. 4), a first set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers ); 
identifying, for the second AP (104a, 104b, 104c, 104d in FIG. 4), a second set of subcarriers with a coherence bandwidth below a predefined threshold (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; col. 31, lines 1-35, see the average NSR used to disallow carriers ); and 
determining that the first and second sets of subcarriers do not overlap (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

With respect to claim 18, VERMA further discloses wherein allocating the first subcarrier to the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4) comprises:
instructing the two or more APs (104a, 104b, 104c, 104d in FIG. 4) to jointly sound on the first subcarrier for a predefined period of time (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  ); and
510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50  )  from the plurality of APs (104a, 104b, 104c, 104d in FIG. 4).


With respect to claim 19, VERMA further discloses wherein a second subcarrier of the plurality of subcarriers is allocated to a third AP of the plurality of APs, and wherein, responsive to the allocation, the identified two or more APs (104a, 104b, 104c, 104d in FIG. 4):
sound the first subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11  ); and
refrain from sounding the second subcarrier (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11  ).


With respect to claim 20, VERMA further discloses wherein at least a portion of the coherence data was collected by each of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via implicit sounding using packets received from one or more client devices, and wherein at least a second portion of the coherence data was collected by a first AP of the plurality of APs (104a, 104b, 104c, 104d in FIG. 4) via explicit sounding upon determining that insufficient uplink packets were available for implicit sounding (510, 515 in FIG. 5; col. 8, lines 30-60, col. 9, lines 30-60, col. 15, lines 25-50 ; 830a, 852, 820n in FIG. 8; 900b in FIG. 9B; 1164, 1166, 168 in FIG. 11 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 4, 2021